                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          EASTERN DIVISION
                           No. 4:20-CV-00076-D


                                          ~
KIMBERLYM. PITTMAN,
        Plaintiff,
                                          )

                                          ~
      V.

ANDREW SAUL,                                      ORDER
COMMISSIONER OF SOCIAL                    )
SECURITY,                                 )
                                          )
             Defendant.                   )


      This matter is before the Court on plaintiffs Motion for Summary Judgment

and defendant's Motion for Remand to the Commissioner. Plaintiffs counsel

consented to the defendant's Motion for Remand.

      Accordingly, for good cause shown, the Court hereby reverses the

Commissioner's decision under sentence four of 42 U.S.C. § 405(g) and remands the

case to the Commissioner for further proceedings. See Shalala v. Schaefer, 509 U.S.

292 (1993); Mellwnyan v. Sullivan, 501 U.S. 89 (1991).

   SO Ordered this   .3.0   day of June, 2021




                                       James C. Dever III
                                       United States District Judge
